Exhibit 10.7 EXECUTION COPY FIRST AMENDMENT TO GUARANTY AND SURETYSHIP AGREEMENT THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) is made as of this 14th day of September, 2009, by and between GRC (TX) LIMITED PARTNERSHIP a Delaware limited partnership, as landlord (“Landlord”), and GRANDE COMMUNICATIONS HOLDINGS, INC., a Delaware corporation, as guarantor (“Holding”) and RIO GP, LLC, a Nevada limited liability company (“Rio GP”) together with Holding, “Guarantor”). W I T N E S S E T H : WHEREAS, Landlord and Grande Communications Networks, LLC, a Delaware limited liability company and successor-by-conversion to Grande Communications Networks, Inc. (“Tenant”), entered into that certain Lease
